1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                             Case No.: 18CV2845-LAB (JLB)
12                                Plaintiff,
                                               ORDER STAYING CASE
13    v.
14    LEADEXCEL, INC., et al.,
15                            Defendants.
16
17         Documents filed both by Plaintiff Anton Ewing and Defendant Ron Taylor
18   showed that Taylor is currently in bankruptcy proceedings. The debtor is
19   designated as Ronnell Taylor, Jr., aka Ron Taylor, Jr., “dba Leadexcel Inc.” [sic].
20   The Court ordered Ewing to show cause why the entire case should not be stayed.
21   In case 18cv5750-WHA, Abante Rooter and Plumbing, Inc. v. LeadExcel, Inc.
22   (N.D. Cal., filed September 19, 2018).
23         Ewing has filed a response, agreeing that the case should be stayed as to
24   Taylor, but arguing that the case should go forward as to LeadExcel. In Abante
25   Rooter, a class action involving what Ewing has identified as the same claims he
26   is bringing here, Judge Alsup stayed the case as to Taylor but not as to LeadExcel.
27   That ruling of course is not binding on this Court, which must independently decide
28   whether a stay is appropriate.

                                               1
                                                                        18CV2845-LAB (JLB)
1          The Court has the inherent power to manage its docket, which includes the
2    power to stay proceedings. Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804,
3    806 (N.D. Cal. 1998) (citing Landis v. Am. Water Works & Elec. Co., 299 U.S. 248,
4    254–55 (1936)).      The Court considers both judicial economy and potential
5    prejudice to the parties when deciding whether to exercise this power. See Single
6    Chip Systems Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal.,
7    2007).
8          A review of the docket in Abante Rooter shows that LeadExcel is not
9    responding. The plaintiff, who is represented by counsel, believed LeadExcel was
10   not directly involved in the bankruptcy, but nevertheless asked the court to stay the
11   proceedings. The plaintiff reasoned that because Taylor is LeadExcel’s President
12   and CEO, litigating the case would be difficult and could expose the plaintiff to
13   liability if it sought discovery from Taylor. Judge Alsup denied the stay, but at this
14   point it is unclear whether LeadExcel can proceed in that case.
15         If this case were to go forward against LeadExcel now, it is unclear whether
16   LeadExcel could or would respond. Ewing’s response shows that he believes
17   LeadExcel is not in a position to litigate the issues at this time. He argues this is a
18   reason not to stay the case, apparently because it would give him a procedural
19   advantage and allow him to obtain a default judgment. But that would be contrary
20   to the strong policy in favor of entering judgments on the merits rather than by
21   default. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986).
22         Although the issue has not been addressed either in Abante Rooter or by
23   Ewing, Taylor claims 100% ownership in LeadExcel, and it is part of the bankruptcy
24   estate. Allowing Ewing to litigate against this asset also has the potential to
25   interfere with bankruptcy proceedings, and to lead to unnecessary expense in that
26   case. Bearing in mind that the same claims being litigated here are also being
27   litigated in Abante Rooter, and that Ewing is a member of the putative class in that
28   case, there does not appear to be any great danger of prejudice to Ewing. In fact,

                                                2
                                                                           18CV2845-LAB (JLB)
1    because he is proceeding pro se, he is in even greater danger than the attorneys
2    in Abante Rooter of violating the automatic stay and exposing himself to liability
3    should this case go forward against LeadExcel.
4         The Court concludes that the interest in judicial economy and the possibility
5    of prejudice to the parties favor a stay. The Court need not decide whether the
6    automatic stay applies to LeadExcel as well as to Taylor, because a stay is
7    appropriate in any event.
8         This case is STAYED pending the outcome of Taylor’s (and possibly
9    LeadExcel’s) bankruptcy proceedings. Ewing is ORDERED to monitor the docket
10   in the bankruptcy case, number 18-24841, now pending in the Western District of
11   Pennsylvania, and to file a notice notifying the Court within 60 days of the date
12   that case concludes.
13
14         IT IS SO ORDERED.
15   Dated: March 26, 2019
16
17                                         Hon. Larry Alan Burns
                                           Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                       18CV2845-LAB (JLB)
